Title: From George Washington to Alexander Hamilton, 18 October 1783
From: Washington, George
To: Hamilton, Alexander


                        
                            Dr Sir,
                            Rocky Hill 18th Oct. 1783
                        
                        I am favored with your two Letters of the 30 September.
                        The Debate on Indian affairs which I believe is got through, and that on the Residence of Congress which is
                            yet in agitation has entirely thrown aside for some time the consideration of the Peace Establishment—when it is Resumed I
                            will take care that your application comes into View and shall be happy if any thing in my power may contribute to its
                            succes. I am &c.
                        
                            G. Washington
                        
                    